AO 440 (Rey. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
District of New Mexico —[¥|
GEORGE VIGIL ) SF "4 OK bekt Vtas1

& /I6/ Avro
)
Plaintifj(s) )

, Civil Action No, 1:20-cv-00740-KG-JFR
JOSEPH AQUINO and
RIO ARRIBA SHERIFF'S OFFICE ;
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) = joe D lun hig Can nty Sheriff
1122 Industrial Park Road
Espanola, NM 87532

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Richard A. Sandoval

Sandoval Firm

1442-D S. St. Francis Drive
Santa Fe, NM 87505

(505) 795-7790

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

   
 

enisse Rincon: \
of Clerk or Deputy Clerk -

oO f

   
 
 

Date; Monday, August 17, 2020 [40 }
Sig ture

 
AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-00740-KG-JER

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Cty. P. 4 (1)

. x
This summons for (name of individual and title, if any) (IDeA -€ k jv s K)
was received by me on (date) Av Coot Al. ,Q0A :
.

© I personally served the summons on the individual at (p/ace)

 

on (date) 3; OF

 

© 1 left the summons at the individual's residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,
On (date) , and mailed a copy to the individual's last known address; or

© I served the summons on (name of individual) xz FC G fal ft Rober + Vy / [ , who is
designated by law to accept service of process on behalf of (name of organization) Rie ph WON Looped t

She RRS aAice on (date) August 26 J6%

© I returned the summons unexecuted because 5 or

 

 

 

 

O Other (specify):
56 OG S aR Wlee

{= 22 feel Summ

yy 4 Paid
My fees are § for travel and § GST mi, services, for a total of $ —93e— i‘
(26. 3 IAG 27

I declare under penalty of perjury that this information is true.

Date; <FO-OO- sAGice. £ (¢ C

% “ad -2eae Server's signature

Ede Winks

Printed name and title

 

 

ho Box YBSb Sh nlm 7602.

Server's address
Additional information regarding attempted service, ete:

Suhsccbed and Stsorn ? befire me Yes AE dlay of August L020,
Pg pediows la

    
